DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2010/0244263).
[claim 1]  A structure (fig. 1o, 1p with fig. 1a-1n being the manufacturing process) comprising: a device die (102, fig. 1o); an encapsulant (100, lowest layer 104, fig. 1o) encapsulating the device die therein; a first plurality of Redistribution Lines (RDLs) (106, 108, 108’, 104’, fig. 1o), overlying and electrically coupling to the device die (fig. 1o), wherein the first plurality of RDLs have a first pitch (fig. 1o), and the first plurality of RDLs are substantially free from undercuts(fig. 1o); and a second plurality of RDLs (116, 118, 124 and optionally 130, 132, 136, fig. 1o, note that some elements are only numbered in fig. 1g) overlying and electrically coupling to the device die (fig. 1o), wherein the second plurality of RDLs have a second pitch greater than the first pitch (fig. 1o), and the second plurality of RDLs have undercuts (123, fig. 1f which shows an 
[claim 2] The structure of claim 1, wherein each of the first plurality of RDLs (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037])  and the second plurality of RDLs comprises an adhesion layer (116, fig. 1o, 1g, [0059]) and a metal region (118,124, fig. 1o,1g, [0060][0062][0071]) over the adhesion layer, wherein the adhesion layers in the first plurality of RDLs are free from undercuts (fig. 1o), and the adhesion layers in the second plurality of RDLs have undercuts (fig. 1o).
[claim 3] The structure of claim 1, wherein all RDLs at a same level as the first plurality of RDLs are substantially free from undercuts (fig. 1), and all RDLs at a same level as the second plurality of RDLs have undercuts (fig. 5).
[claim 4] The structure of claim 1, wherein all RDLs at levels underlying the first plurality of RDLs and over the device die are substantially free from undercuts (fig. 1o), and all RDLs at levels higher than the second plurality of RDLs have undercuts (fig. 1o).
[claim 5] The structure of claim 1, wherein all RDLs overlying the device die and having pitches equal to or greater than a threshold pitch (arbitrary pitch greater than first RDL but smaller than second RDL) have undercuts (fig. 1o), and all RDLs overlying the device die and having pitches smaller than the threshold pitch are substantially free from undercuts (fig. 1o).
[claim 6] The structure of claim 1, wherein the second plurality of RDLs comprises: adhesion layers (116, fig. 1o, 1g, [0059]); and copper-containing regions (118,124, fig. 1o,1g, [0060][0062][0071]) overlying respective ones of the adhesion 
[claim 7] The structure of claim 1, wherein an RDL in the first plurality of RDLs comprises: an adhesion layer (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037]); and a copper-containing region (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037]) over and contacting the adhesion layer, wherein edges of the adhesion layer extends laterally beyond respective edges of the copper-containing region (e.g. if the region copper containing region of 106 also includes the plug 108’ which also include copper [0039], then the sidewalls of the plug 108’ would be recessed relative to the adhesion layer which is at the bottom of 106, fig. 1o).
 [claim 10] A structure (fig. 1o, 1p with fig. 1a-1n being the manufacturing process) with comprising: a device die (102, fig. 1o) comprising a metal pillar (e.g. the lowest via plug 108 directly above the device die 102, fig. 1o, [0038]); a first conductive feature (e.g. metal layers 106 and 110 (optional) and plugs 108” (optional) over the metal pillar 108, [0038][0039]) over and electrically coupling to the metal pillar, the first conductive feature (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037]) comprising: a first adhesion layer comprising first edges (fig. 1o); and a first copper-containing region over and contacting the first adhesive layer (fig. 1o, [0037]), the first copper-containing region comprising second edges flush with or recessed from the respective first edges (inherent since the sidewalls of 106 are flush along the entire sidewalls with no undercut, fig. 1o); a first dielectric layer (all layers of 104 and optionally 104’, fig. 1o), wherein the first conductive feature is in the first 
[claim 11] The structure of claim 10, wherein the second edges are flush with the respective first edges (fig. 1o).
[claim 12] The structure of claim 10, wherein the second edges are recessed from the respective first edges (e.g. if the region copper containing region of 106 also includes the plug 108’ which also include copper [0039], then the sidewalls of the plug 108’ would be recessed relative to the adhesion layer which is at the bottom of 106, fig. 1o).
[claim 13] The structure of claim 10 further comprising: a first plurality of conductive features at a same first level, with the first conductive feature being one of the first plurality of conductive features (fig. 1o), wherein the first plurality of conductive features have first pitches (fig. 1o); and a second plurality of conductive features at a same second level (fig. 1o), with the second conductive feature being one of the second plurality of conductive features (fig. 1o), wherein the second plurality of conductive features have second pitches greater than the first pitches (fig. 1o).
[claim 14] The structure of claim 10 further comprising a third conductive feature underlying (e.g. one of the lower metal layers 106 below the 106 of the first conductive layer) and electrically connecting to the first conductive feature, wherein the third conductive feature is undercut-free (fig. 1o).
[claim 15] The structure of claim 14 further comprising a fourth conductive feature  130, 132, 136, fig. 1o) over and electrically connecting to the second conductive feature, wherein the fourth conductive feature has a second undercut (137, fig. 1n).
[claim 16] A structure (fig. 1o, 1p with fig. 1a-1n being the manufacturing process)  comprising: a device die (102, fig. 1o); an encapsulant (100, lowest layer 104, fig. 1o) encapsulating the device die therein; a through-via penetrating through the encapsulant (filled in via in lowest layer 104, fig. 1o); a first via (108, fig. 1o) over and contacting the through-via, the first via comprising: an adhesion layer (note that 106, fig. 1o is an adhesion layer with a sputtered layer of copper thereon [0037]) ; and a metal-containing region (copper region of 106 and 108’ above 106, fig. 1o [0037]) over and contacting the adhesion layer, the metal- containing region being formed of a material different from the adhesion layer [0037][0039]), wherein the metal-containing region is laterally narrower than the adhesion layer (e.g. 108’ is narrower than lower part of 106, fig. 1o); and a dielectric layer (layer 104 in which via plug 108 is present, fig. 1o), wherein the first via is in the dielectric layer (fig. 1o), and a first top surface of the first via is coplanar with a second top surface of the first dielectric layer (fig. 1o).
 [claim 18] The structure of claim 16, wherein the metal-containing region has a first sidewall contacting a second sidewall of the dielectric layer to form an interface (bottom of sidewalls contact the dielectric layer, fig. 1o).
[claim 19] The structure of claim 16 further comprising a second via (in layer 126, fig. 1o) over the first via, wherein the second via has an undercut (123, fig. 1o).
[claim 20] The structure of claim 19, wherein all vias at levels lower than the first via and higher than the device die are free from undercuts (fig. 1o), and all vias higher than the second via have undercuts (fig. 1o).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0244263).
Lin discloses the structure of claims 7 and 16 but does not expressly discloses that the metal/copper containing region in plan view has a circle shape with a radius between 0.05 um to 1 um.
Nevertheless it would have been obvious to have made Lin’s metal/copper containing region in plan view a circle shape, since it has been held that a particular shape configuration (a circle) was a matter of choice which a person of ordinary skill in the art before the time of filing would have found obvious absent evidence that the particular configuration was critical.  In re Dailey
Morever it would have been obvious to one of ordinary skill in the art before the time of filing to have made the radius of Lin’s metal/copper containing region in plan view between 5 and 10 um, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the radius of the of metal/copper containing region would affect how much space the interconnect would take up on the device and thus the amount of device integration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898